EXHIBIT 10.2
     Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. The omitted portions, marked by [***], have been
separately filed with the Securities and Exchange Commission.
LICENSE AGREEMENT
BETWEEN
PROTALIX BIOTHERAPEUTICS LTD.
AND
VIRGINIA TECH INTELLECTUAL PROPERTIES, INC.
FOR
CASE NO. VTIP 97 012





--------------------------------------------------------------------------------



 



Execution Copy
LICENSE AGREEMENT
This agreement (“Agreement”) is made by and between Protalix Biotherapeutics
LTD., a corporation having an address at 2 Snunit Street, Science Park, POB 455,
Karmiel 20100, Israel (“LICENSEE”) and Virginia Tech Intellectual Properties,
Inc., a non-profit organization having an address at 1872 Pratt Drive,
Suite 1625, Blacksburg, Virginia 24060 (“VTIP”).
This Agreement is effective on the date of the last signature (“Effective
Date”).
RECITALS
WHEREAS, the inventions disclosed in VTIP Disclosure No. 97.012 and titled
“[***]” (“Invention”), were made in the course of research at Virginia Tech by
Dr. Carol Cramer (hereinafter the “Inventors”) and are covered by Patent Rights
as defined below;
WHEREAS, the Inventors were employees of Virginia Tech, and they were obligated
to assign all of their right, title and interest in the Invention to Virginia
Tech;
WHEREAS, Virginia Tech has assigned all of their right, title and interest in
the Invention to VTIP;
WHEREAS, VTIP is desirous that the Invention be developed and utilized to the
fullest possible extent so that its benefits can be enjoyed by the general
public;
WHEREAS, LICENSEE is desirous of obtaining certain rights from VTIP for
commercial development, use, and sale of the Invention, and VTIP is willing to
grant such rights; and
WHEREAS, LICENSEE understands that VTIP may publish or otherwise disseminate
information concerning the Invention (as defined below) at any time and that
LICENSEE is paying consideration thereunder for its access to the Invention not
continued secrecy therein.
NOW, THEREFORE, the parties agree:
ARTICLE 1. DEFINITIONS
The terms, as defined herein, shall have the same meanings in both their
singular and plural forms.
1.1 “Affiliate” means any corporation or other business entity: (i) in which
LICENSEE owns or controls, directly or indirectly, at least fifty percent (50%)
of the outstanding stock or other voting rights entitled to elect directors, or
(ii) which owns or controls directly or indirectly by at least fifty percent
(50%) of the outstanding stock or other voting rights entitled to elect
directors of LICENSEE; but in any country where the local law does not permit
foreign equity participation of at least fifty percent (50%), then an
“Affiliate” includes any company in which LICENSEE owns or controls or is owned
or controlled by, directly or indirectly, the maximum percentage of outstanding
stock or voting rights permitted by local law.
1.2 “Combination Product” means any product which is a Licensed Product and
contains other product(s) or product component(s): (i) the sale, use or import
of which by itself does not constitute an infringement of a Valid Claim within
Patent Rights; (ii) can be sold separately by LICENSEE, its Sublicensee or an
Affiliate; and (iii) enhances the market price of the final product(s) sold,
used or imported by LICENSEE, its Sublicensee, or an Affiliate.
1.3 “Field” means all uses.
 

[***]   Redacted pursuant to confidential treatment request.

2



--------------------------------------------------------------------------------



 



1.4 “Licensed Method” means any method that is covered by Patent Rights the use
of which would constitute, but for the license granted to LICENSEE under this
Agreement, an infringement of any Valid Claim within Patent Rights.
1.5 “Licensed Product” means any composition or product that is covered by a
Valid Claim within Patent Rights, or that is produced by a Licensed Method, the
manufacture, use, sale, offer for sale, or importation of which would
constitute, but for the license granted to LICENSEE by VTIP herein, an
infringement of any Valid Claim within the Patent Rights: Whether a product is a
“Licensed Product” shall be determined on a country-by-country and
product-by-product basis.
1.6 “NDA” means an application for FDA approval to market a new drug.
1.7 “Net Sales” means the total of the gross invoice prices of Licensed Products
sold by LICENSEE, its Sublicensees, or Affiliates, or any combination thereof,
less the sum of the following actual and customary deductions where applicable
and separately listed: (a) cash, trade, or quantity discounts; (b) chargebacks
and rebates, including without limitation, chargebacks payable to wholesalers
for goods sold under customer contracts and rebates payable in connection with
government programs or other third party payors; (c ) sales, use, tariff,
import/export duties or other excise taxes imposed on particular sales (except
for value-added and income taxes imposed on the sales of Product in foreign
countries); (d) wholesale service and transportation charges; and (e) credits to
customers because of rejections or returns. For purposes of calculating Net
Sales, transfers by LICENSEE to a Sublicensee or an Affiliate of Licensed
Product under this Agreement for (i) end use (but not resale) by the Sublicensee
or Affiliate shall be treated as sales by LICENSEE at list price of LICENSEE, or
(ii) resale by a Sublicensee or an Affiliate shall generate a royalty based upon
the Sublicensee’s or Affiliate’s Net Sales price as calculated above. For
Licensed Products which are Combination Products, the Net Sales for such
Combination Products shall be adjusted by multiplying the actual Net Sales by
the fraction A/(A+B) where A is the invoice price of the Licensed Product, if
sold separately, and B is the invoiced price of the other product or product
component if sold separately. If the other product or product component is not
sold separately, then the actual Net Sales shall be adjusted by multiplying the
actual Net Sales by the fraction A/C where A is the price of the Licensed
Product if sold separately and C is the invoice price of the Combination
Product. If neither of the foregoing apply, then the Net Sales of the
Combination Product shall be determined by the Parties in good faith.
1.8 “Patent Costs” means all out-of-pocket expenses for the preparation, filing,
prosecution, and maintenance of all United States and foreign patents included
in Patent Rights. Patent Costs shall also include reasonable out-of-pocket
expenses for patentability opinions, inventorship determination, preparation and
prosecution of patent application, re-examination, re-issue, interference, and
opposition activities related to patents or applications in Patent Rights.
1.9 “Patent Rights” means any of the following: the US patent number [***]
disclosing and claiming the Invention, filed by Inventors and assigned to VTIP;
and continuing applications thereof including divisions, substitutions, and
continuations-in-part (but only to extent the claims thereof are enabled by
disclosure of the parent application); any patents issuing on said applications
including reissues, reexaminations and extensions; and any corresponding foreign
applications or patents.
 

[***]   Redacted pursuant to confidential treatment request.

3



--------------------------------------------------------------------------------



 



1.10 “Sublicense Income” means upfront payments and milestone payments paid by a
Sublicensee to LICENSEE in consideration of the grant of a sublicense. For
avoidance of doubt, “Sublicense Income” shall not include amounts paid as earned
royalties (that is, royalties based on product sales), funded research payments,
payments for the purchase by the Sublicensee of equity of LICENSEE or amounts
paid in reimbursement of expenses incurred by LICENSEE in the research or
development of a Licensed product.
1.11 “Sublicensee” means a third party to whom LICENSEE has granted a sublicense
of the right to practice the Patent Rights.
1.12 “Territory” means world-wide.
1.13 “Term” means the period of time beginning on the Effective Date and ending
on the earlier of (i) the expiration date of the longest-lived Patent Rights; or
(ii) the twenty-first (21st) anniversary of the first commercial sale of
Licensed Product.
1.14 “Valid Claim” means a claim within the Patent Rights that has not been
pending for in excess of seven (7) years, has not expired, been abandoned or
finally determined to be unenforceable or invalid by a court or other
administrative agency with competent jurisdiction.
ARTICLE 2. GRANTS
2.1 License. Subject to the limitations set forth in this Agreement, VTIP hereby
grants to LICENSEE, and LICENSEE hereby accepts, a license under Patent Rights
to make, have made, use, sell, offer for sale, and import Licensed Products and
to practice Licensed Methods, in the Field within the Territory and during the
Term.
The license granted herein is non-exclusive and VTIP may grant to third parties
further licenses under Patent Rights in the Field, within the Territory and
during the Term.
2.2 Right to Sublicense. (a) LICENSEE may grant a sublicense to a Sublicensee
only as part of an agreement pursuant to which LICENSEE grants rights to such
Sublicensee to other intellectual property rights owned or controlled by
LICENSEE.
(b) With respect to each sublicense granted pursuant to Paragraph 2.2 (a),
LICENSEE shall:
(1) not receive, or agree to receive, real or personal property in lieu of cash
as consideration from the Sublicensee without the express written consent of
VTIP;
(2) to the extent applicable, include all of the rights of and obligations due
to VTIP and contained in this Agreement;
(3) promptly provide VTIP with a copy of each sublicense issued; and
(4) provide a report of all amounts received from the Sublicensee and a report
of all Net Sales by the Sublicensee during the Term.
2.3 Reservation of Rights. VTIP reserves the right to:
(a) use the Invention, and Patent Rights for humanitarian, educational and
research purposes;
(b) publish or otherwise disseminate any information about the Invention at any
time, except for Confidential Information of LICENSEE, any Sublicensee or their
Affiliates conveyed to VTIP or its Affiliates hereunder; and

4



--------------------------------------------------------------------------------



 



(c) allow other non-profit institutions to use Invention and Patent Rights for
humanitarian, educational and non-commercial research purposes in their
facilities.
ARTICLE 3. CONSIDERATIONS
3.1 Fees and Royalties. The parties hereto understand that individually, the
fees and royalties payable by LICENSEE to VTIP under this Agreement are partial
considerations for the license granted herein to LICENSEE Patent Rights.
LICENSEE shall pay VTIP:
(a) a license issue fee of [***] within ten (10) days after the Effective Date;
(b) milestone payments in the amounts payable according to the following
schedule or events:
Amount Date or Event
[***]
(c) an earned royalty equal to [***] on Net Sales of Licensed Products by
LICENSEE, its Sublicensees and/or their Affiliate(s); and
(d) [***] of all Sublicense Income received by LICENSEE from its Sublicensees;
(e) beginning with the calendar year during which the first commercial sale of
the first License Product by LICENSEE, its Sublicensee, or an Affiliate occurs,
if the total earned royalties paid by LICENSEE under Paragraphs 3.1(c ) and
(d) to VTIP in any such year cumulatively amounts to less than [***] (“minimum
annual royalty”), then LICENSEE shall pay to VTIP, on or before February 28 of
the year following such year, an amount equal to [***] minus the total amounts
paid by LICENSEE for such preceding year under Paragraphs 3.1(c) and 3.1 (d);
provided, however, that for the year during which the first commercial sale of
the first Licensed Product occurs, the amount of minimum annual royalty payable
shall be prorated for the number of months remaining in that calendar year.
For those Licensed Products that are subject to royalties payable to a Third
Party, the royalties due hereunder shall be reduced by [***] for every one
percent (1%) of royalty due to a Third Party, but in no event shall royalties
due hereunder be reduced by more than [***] of the applicable royalty rate
payable hereunder for such Licensed Products.
All fees and royalty payments specified in Section 3.1 above shall be paid by
LICENSEE pursuant to Paragraph 4.3 and shall be delivered by LICENSEE to VTIP as
noted in Paragraph 10.1.
3.2 Due Diligence.
LICENSEE shall use commercially reasonable efforts, alone or through its
Sublicensees or their Affiliates, to development, manufacture and sell Licensed
Products.
 

[***]   Redacted pursuant to confidential treatment request.

5



--------------------------------------------------------------------------------



 



ARTICLE 4. REPORTS, RECORDS AND PAYMENTS
4.1 Reports.
(a) Progress Reports.
(1) Beginning March 1, 2005 and ending on the date of first commercial sale of a
Licensed Product in the United States, LICENSEE shall submit to VTIP an annual
progress report providing an overview of LICENSEE’s (and its Affiliate’s and
Sublicensee’s) efforts to develop a Licensed Product.
(2) LICENSEE shall also report to VTIP, in its immediately subsequent progress
report, the date of first commercial sale of a Licensed Product in each country.
(b) Royalty Reports. After the first commercial sale of a Licensed Product
anywhere in the world, LICENSEE shall submit to VTIP [***] royalty reports on or
before each [***] of each year. Each royalty report shall cover LICENSEE’s (and
each Affiliate’s and Sublicensee’s) most recently completed [***] and shall
show:
(1) the total invoiced sales and the Net Sales during the most recently
completed [***] and the royalties, in US dollars, payable with respect thereto;
(2) the number of each type of Licensed Product sold;
(3) Sublicense Income received during the most recently completed [***] in US
dollars, and the amount payable hereunder with respect thereto;
(4) the method used to calculate the royalties; and
(5) the exchange rates used (if applicable).
If no sale of Licensed Products has been made and no Sublicense Income has been
received by LICENSEE during any reporting period, LICENSEE shall so report.
4.2 Records & Audits.
(a) LICENSEE shall keep, and shall require its Affiliates and Sublicensees to
keep, accurate and correct records of all Licensed Products manufactured, used,
and sold, and Sublicense Income received under this Agreement. Such records
shall be retained by LICENSEE for at least five (5) years following a given
reporting period.
(b) All records maintained under Section 4.2(a) shall be available during normal
business hours for inspection at the expense of VTIP by VTIP’s Internal Audit
Department or by a Certified Public Accountant selected by VTIP and in
compliance with the other terms of this Agreement for the sole purpose of
verifying reports and payments. Such inspector shall not disclose to VTIP any
information other than information relating to the accuracy of reports and
payments made under this Agreement or other compliance issues. In the event that
such inspection shows an under reporting and underpayment in excess of [***] for
any twelve (12) month period, then LICENSEE shall pay the cost of the audit as
well as any additional sum that would have been payable to VTIP had the LICENSEE
reported correctly. For underpayment not in excess of [***] for any twelve
(12) month period, LICENSEE shall pay the difference within [***] days without
inspection cost.
 

[***]   Redacted pursuant to confidential treatment request.

6



--------------------------------------------------------------------------------



 



4.3 Payments.
(a) All fees and royalties due VTIP shall be paid in United States dollars and
all checks shall be made payable to VTIP. When Licensed Products are sold in
currencies other than United States dollars, LICENSEE shall first determine the
earned royalty in the currency of the country in which Licensed Products were
sold and then convert the amount into equivalent United States funds, using the
exchange rate quoted in the Wall Street Journal on the last business day of the
applicable reporting period.
(b) Royalty Payments.
(1) Royalties shall accrue when Licensed Products are invoiced, or if not
invoiced, when delivered to a third party or Affiliate.
(2) LICENSEE shall pay earned royalties [***] on or before [***] of each [***].
Each such payment shall be for earned royalties accrued within the most recently
completed calendar quarter.
(3) Royalties earned on sales occurring or under sublicense granted pursuant to
this Agreement In any country outside the United States shall not be reduced by
LICENSEE for any taxes, fees, or other charges imposed by the government of such
country on the payment of royalty income, except that all payments made by
LICENSEE in fulfillment of VTIP tax liability in any particular country may be
credited against earned royalties or fees due VTIP for that country. LICENSEE
shall pay all bank charges resulting from the transfer of such royalty payments.
(4) If at any time legal restrictions prevent the prompt remittance of part or
all royalties by LICENSEE with respect to any country where a Licensed Product
is sold or a sublicense is granted pursuant to this Agreement, LICENSEE shall
convert the amount owed to VTIP into US currency and shall pay VTIP directly
from its US sources of fund for as long as the legal restrictions apply.
(c) Late Payments. In the event royalty, reimbursement and/or fee payments are
not received by VTIP when due, LICENSEE shall pay to VTIP interest charges at a
rate of [***] per year. Such interest shall be calculated from the date payment
was due until actually received by VTIP.
ARTICLE 5. PATENT MATTERS
5.1 Patent Infringement.
(a) If LICENSEE learns of any substantial infringement of Patent Rights,
LICENSEE shall so inform VTIP and provide VTIP with reasonable evidence of the
infringement. Neither party shall notify a third party of the infringement of
Patent Rights without the consent of the other party. Both parties shall use
reasonable efforts and cooperation to terminate infringement without litigation.
(b) LICENSEE may request VTIP to take legal action against such third party for
the infringement of Patent Rights. Such request shall be made in writing and
shall include reasonable evidence of such infringement and damages to LICENSEE.
If the infringing activity has not abated [***] following LICENSEE’s request,
VTIP shall elect to or not to commence suit on its own account .VTIP shall give
notice of its election in writing to LICENSEE by the end of the [***] after
receiving notice of such request from LICENSEE. LICENSEE may thereafter bring
suit for patent infringement [***], if and only if VTIP elects not to commence
suit and the infringement occurred in a jurisdiction where LICENSEE has an
exclusive license under this Agreement. If LICENSEE elects to bring suit, VTIP
may join that suit [***].
(c) [***].
 

[***]   Redacted pursuant to confidential treatment request.

7



--------------------------------------------------------------------------------



 



(d) [***].
5.2 Patent Marking. LICENSEE shall mark all Licensed Products, or their
containers, in accordance with the applicable patent marking laws.
ARTICLE 6. GOVERNMENTAL MATTERS
6.1 Governmental Approval or Registration. If this Agreement or any associated
transaction is required by the law of any nation to be either approved or
registered with any governmental agency, LICENSEE shall assume all legal
obligations to do so. LICENSEE shall notify VTIP if it becomes aware that this
Agreement is subject to a United States or foreign government reporting or
approval requirement. [***]
6.2 Export Control Laws. LICENSEE shall observe all applicable United States and
foreign laws with respect to the transfer of Licensed Products and related
technical data to foreign countries, including, without limitation, the
International Traffic in Arms Regulations and the Export Administration
Regulations.
6.3 Preference for United States Industry. If LICENSEE sells a Licensed Product
or Combination Product in the US, LICENSEE shall manufacture said product
substantially in the US to the extent required by law.
ARTICLE 7. TERMINATION OF THE AGREEMENT
7.1 Termination by VTIP. If LICENSEE fails to perform or violates any material
term of this Agreement, then VTIP may give written notice of default (“Notice of
Default”) to LICENSEE. If LICENSEE fails to cure the fault within [***] of the
Notice of Default (or up to [***] if the breach is not cured within [***],
LICENSEE is making good faith efforts to achieve a cure and such extension will
not increase damages suffered by VTIP), VTIP may terminate this Agreement and
the license granted herein by a second written notice (“Notice of Termination”)
to LICENSEE. If a Notice of Termination is sent to LICENSEE, this Agreement
shall automatically terminate on the effective date of that notice. Termination
shall not relieve LICENSEE of its obligation to pay any fees owed at the time of
termination and shall not impair any accrued right of VTIP.
7.2 Termination by Licensee.
(a) LICENSEE shall have the right at any time and for any reason to terminate
this Agreement upon a [***] written notice to VTIP. Said notice shall state
LICENSEE’s reason for terminating this Agreement.
(b) Any termination under Paragraph 7.2(a) shall not relieve LICENSEE of any
obligation or liability accrued under this Agreement prior to termination or
rescind any payment made to VTIP or action by LICENSEE prior to the time
termination becomes effective. Termination shall not effect in any manner any
rights of VTIP arising under this Agreement prior to termination.
7.3 Survival on Termination. The following Paragraphs and Articles shall survive
the termination of this Agreement:
(a) Article 4 (REPORTS, RECORDS AND PAYMENTS);
(b) Paragraph 7.4 (Disposition of Licensed Products on Hand);
(c) Paragraph 8.2 (Indemnification);
(d) Article 9 (USE OF NAMES AND TRADEMARKS);
 

[***]   Redacted pursuant to confidential treatment request.

8



--------------------------------------------------------------------------------



 



(e) Paragraph 10.2 hereof (Secrecy); and
(f) Paragraph 10.5 (Failure to Perform).
7.4 Disposition of Licensed Products on Hand. Upon termination of this
Agreement, LICENSEE may dispose of all previously made or partially made
Licensed Product within a period of one hundred and twenty (120) days of the
effective date of such termination provided that the sale of such Licensed
Product by LICENSEE, its Sublicensees, or Affiliates shall be subject to the
terms of this Agreement, including but not limited to the rendering of reports
and payment of royalties required under this Agreement.
ARTICLE 8. LIMITED WARRANTY AND INDEMNIFICATION
8.1 Limited Warranty.
(a) VTIP warrants that it has the lawful right to grant this license, that the
Patent Rights have been prepared, filed and prosecuted in good faith and that no
third party has asserted a claim against VTIP that the Patent Rights are invalid
or unenforceable.
(b) The license granted herein is provided “AS IS” and without WARRANTY OF
MERCHANTABILITY or WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE or any other
warranty, express or implied. VTIP makes no representation or warranty that the
Licensed Product, Licensed Method or the use of Patent Rights will not infringe
any other patent or other proprietary rights.
(c) In no event shall either Party be liable for any incidental, special or
consequential damages hereunder.
(d) Nothing in this Agreement shall be construed as:
(1) a warranty or representation by VTIP as to the validity or scope of any
Patent Rights;
(2) a warranty or representation that anything made, used, sold or otherwise
disposed of under any license granted in this Agreement is or shall be free from
infringement of patents of third parties;
(3) an obligation to bring or prosecute actions or suits against third parties
for patent infringement except as provided in Paragraph 5.1 hereof;
(4) conferring by implication, estoppel or otherwise any license or rights under
any patents of VTIP other than Patent Rights as defined in this Agreement,
regardless of whether those patents are dominant or subordinate to Patent
Rights; (VTIP is not aware of any other Patent Rights that are necessary to the
exercise of Patent Rights as defined in this Agreement, which Patent Rights have
not been offered as of the execution of this Agreement); or
(5) an obligation to furnish any know-how not provided in Patent Rights.
8.2 Indemnification.
(a) LICENSEE shall indemnify, hold harmless and defend VTIP, its officers,
employees, and agents; the sponsors of the research that led to the Invention;
and the Inventors of the patents and patent applications in Patent Rights and
their employers against any and all claims, suits, losses, damage, costs, fees,
and expenses resulting from or arising out of exercise of this license or any
sublicense. This indemnification shall include, but not be limited to, any
product liability. The foregoing indemnity obligation shall not apply to the
extent a claim, suit, loss, damage, cost, fee, or expense arises out of the
negligence of an indemnitee, or a breach of this Agreement by VTIP or one if its
Affiliates.

9



--------------------------------------------------------------------------------



 



(b) LICENSEE, at its sole cost and expense, shall insure its activities in
connection with the work under this Agreement and obtain, keep in force and
maintain insurance or an equivalent program of self insurance as follows:
(1) comprehensive or commercial general liability insurance (contractual
liability included) with limits of at least: (i) each occurrence, $1,000,000;
(ii) products/completed operations aggregate, $1,000,000; (iii) personal and
advertising injury, $1,000,000; and (iv) general aggregate (commercial form
only), $1,000,000; and
(2) as between the parties, the coverage and limits referred to above shall not
in any way limit the liability of LICENSEE.
(c) LICENSEE shall furnish VTIP with certificates of insurance showing
compliance with all requirements. Such certificates shall: (i) provide for
thirty (30) day advance written notice to VTIP of any modification;
(ii) indicate that VTIP has been endorsed as an additional insured under the
coverage referred to above; and (iii) include a provision that the coverage
shall be primary and shall not participate with nor shall be excess over any
valid and collectable insurance or program of self-insurance carried or
maintained by VTIP.
(d ) VTIP shall notify LICENSEE in writing of any claim or suit brought against
VTIP in respect of which VTIP intends to invoke the provisions of this Article.
LICENSEE shall control the defense of any claims for which it is providing
indemnification hereunder and shall keep VTIP informed on a current basis of its
defense of any such claims.
ARTICLE 9. USE OF NAMES AND TRADEMARKS
9.1 Nothing contained in this Agreement confers any right to use in advertising,
publicity, or other promotional activities any name, trade name, trademark, or
other designation of either party hereto (including contraction, abbreviation or
simulation of any of the foregoing). Unless required by law, the use by LICENSEE
of the name, Virginia Tech Intellectual Properties, Inc. is prohibited, without
the express written consent of VTIP.
9.2 VTIP may disclose to the Inventors the terms and conditions of this
Agreement upon their request. If such disclosure is made, VTIP shall request the
Inventors not disclose such terms and conditions to others.
9.3 VTIP may acknowledge the existence of this Agreement and the extent of the
grant in Article 2 to third parties, but VTIP shall not disclose the financial
terms of this Agreement to third parties, except where VTIP is required by law
to do so.
ARTICLE 10. MISCELLANEOUS PROVISIONS
10.1 Correspondence. Any notice or payment required to be given to either party
under this Agreement shall be deemed to have been properly given and effective:
(a) on the date of delivery if delivered in person, or
(b) five (5) days after mailing if mailed by first-class or certified mail,
postage paid, to the respective addresses given below, or to such other address
as is designated by written notice given to the other party.
If sent to LICENSEE:
Protalix Biotherapeutics LTD.
2 Snunit Street

10



--------------------------------------------------------------------------------



 



Science Park
POB 455
Karmiel 20100, Israel
Attention: President
If sent to VTIP:
Virginia Tech Intellectual Properties, Inc.
1872 Pratt Drive, Suite 1625
Blacksburg, VA 24060
Attention: Keith Jones
Director of Commercialization — Life Sciences
10.2 Secrecy.
(a) “Confidential Information” shall mean confidential information disclosed by
one Party (the “Disclosing Party”) to the other Party (the “Recipient”) during
the term of this Agreement, which if disclosed in writing shall be marked
“Confidential”, or if first disclosed otherwise, shall within thirty (30) days
of such disclosure be reduced to writing by the Disclosing Party and sent to the
Recipient:
(b) Recipient shall:
(1) use the Confidential Information for the sole purpose of performing under
the terms of this Agreement;
(2) safeguard Confidential Information against disclosure to others with the
same degree of care as it exercises with its own data of a similar nature;
(3) not disclose Confidential Information to others (except to its employees,
agents or consultants who are bound by a like obligation of confidentiality)
without the express written permission of the Disclosing Party, except that
Recipient shall not be prevented from using or disclosing any of the
Confidential Information that:
(i) Recipient can demonstrate by written records was previously know to it;
(ii) is now, or becomes in the future, public knowledge other than through acts
or omissions of Recipient; or
(iii) is lawfully obtained by Recipient from sources independent of Disclosing
Party; and
(c) The secrecy obligations of Recipient with respect to Confidential
Information shall continue for a period ending five (5) years from the
termination date of this Agreement.
10.3 Assignability. This Agreement may be assigned by VTIP. This Agreement may
not be assigned by LICENSEE except in connection with the sale or other transfer
of LICENSEE’s entire business or that part of LICENSEE’s business to which the
license granted hereby relates. LICENSEE shall give VTIP thirty (30) days’ prior
notice of such assignment or transfer. Any other assignment of this License
Agreement without the prior written consent of VTIP shall be void. Such written
consent shall not be unreasonably withheld or delayed.
10.4 No Waiver. No waiver by either party of any breach or default of any
covenant or agreement set forth in this Agreement shall be deemed a waiver as to
any subsequent and/or similar breach or default.

11



--------------------------------------------------------------------------------



 



10.5 Failure to Perform. In the event of a failure of performance due under this
Agreement and if it becomes necessary for either party to undertake legal action
against the other on account thereof, then the prevailing party shall be
entitled to reasonable attorney’s fees in addition to costs and necessary
disbursements.
10.6 Governing Laws. The scope and validity of any patent or patent application
subject to this Agreement shall be governed by the applicable laws of the
country of the patent or patent application.
10.7 Force Majeure. A party to this Agreement may be excused from any
performance required herein if such performance is rendered impossible or
unfeasible due to any catastrophe or other major event beyond its reasonable
control, including, without limitation, war, riot, and insurrection; laws,
proclamations, edicts, ordinances, or regulations; strikes, lockouts, or other
serious labor disputes; and floods, fires, explosions, or other natural
disasters. When such events have abated, the non-performing party’s obligations
herein shall resume.
10.8 Headings. The headings of the several sections are inserted for convenience
of reference only and are not intended to be a part of or to affect the meaning
or interpretation of this Agreement.
10.9 Entire Agreement. The Agreement embodies the entire understanding of the
parties and supersedes all previous communications, representations or
understandings, either oral or written, between the parties relating to the
subject matter hereof.
10.10 Amendments. No amendment or modification of this Agreement shall be valid
or binding on the parties unless made in writing and signed on behalf of each
party.
10.11 Severability. In the event that any of the provisions contained in this
Agreement is held to be invalid, illegal, or unenforceable in any respect, such
invalidity, illegality or un-enforceability shall not affect any other
provisions of this Agreement, and this Agreement shall be construed as if the
invalid, illegal, or unenforceable provisions had never been contained in it.

12



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, both VTIP and LICENSEE have executed this Agreement, in
duplicate originals, by their respective and duly authorized officers on the day
and year written.

  Protalix Biotherapeutics LTD.:
      By:   /s/ David Aviezer         Name:   David Aviezer        Title:   CEO 
      Date: 25/1/05        ATTEST:
      By:   /s/ Ophir Shahaf         Name:   Ophir Shahaf        Date: 25/1/05 
      VTIP:
      By:   /s/ Brad Fenwick         Name:   Brad Fenwick        Title:  
President         Date: 1/27/05        ATTEST:
      By:   /s/ Debra S. Lucas         Name:   Debra S. Lucas        Date:
1/27/05     

13